       Case 4:18-cv-04677 Document 13 Filed on 07/09/19 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                        IN THE UNITED STATES DISTRICT COURT                          July 09, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                                 HOUSTON DIVISION

EVA BAJJALI                                      §
     Plaintiff,                                  §
                                                 §
v.                                               §       CIVIL ACTION NO. 4:18-cv-4677
                                                 §
NATIONWIDE GENERAL                               §
INSURANCE COMPANY                                §
     Defendant.                                  §

     ORDER GRANTING AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        Came to be considered the Agreed Stipulation of Dismissal with Prejudice urged by

Plaintiff Eva Bajjali and Defendant Nationwide General Insurance Company. The Court, having

read the Agreed Stipulation, is of the opinion that the Stipulation should be, and hereby is,

GRANTED.

        IT IS THEREFORE ORDERED that all claims made in this lawsuit are hereby dismissed

with prejudice, with each party to bear its own costs.

                            9th day of _________________,
               Signed this _____          July            2019.



                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE



                                                          NAN Y F. ATLAS
                                                 SENIOR UNI   STATES DISTRICT JUDGE




                                             1
